Citation Nr: 1128652	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  07-19 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for spinal fusion, L5-S1, with spondylolisthesis (a low back disability).

2.  Entitlement to a rating in excess of 0 percent for a neurological disability of the right lower extremity secondary to the service connected low back disability prior to March 16, 2009, and in excess of 10 percent after March 16, 2009.

3.  Entitlement to a compensable rating for a neurological disability of the left lower extremity secondary to the service connected low back disability.

4.  Entitlement to a compensable rating for bowel incontinence secondary to the service connected low back disability.

5.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Navy from April 1967 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, continued the Veteran's 20 percent rating for spinal fusion with spondylolisthesis.  Subsequent to the rating decision on appeal, a February 2009 rating decision increased the Veteran's rating for his low back disability to 40 percent, effective May 6, 2005, the date the RO received the Veteran's increased rating claim, and found that he had non-compensable neurological complications of lower extremity sciatica and bowel incontinence.  A July 2009 rating decision increased the Veteran's rating for right lower extremity sciatica to 10 percent disabling, effective March 16, 2009.  The Veteran has indicated his intent to continue the appeal.

Given that 38 C.F.R. § 4.71(a) specifically notes to evaluate any associated objective neurological abnormalities separately, and the RO has concluded that the Veteran's service connected low back disability manifests neurological disabilities of the bilateral lower extremities and bowel incontinence during the pendency of his increased rating claim, the above noted issues are currently on appeal before the Board, as they are inextricably intertwined with the evaluation of the totality of the low back disability.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO March 2011.  A transcript of the hearing is of record.  The Veteran submitted additional evidence at that time, along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.  

Additionally, Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  When evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  During his March 2011 hearing the Veteran testified that he is unable to work as a building engineer and that he cannot work at a desk job because he can only sit for a limited amount of time before his back begins to hurt.  Thus, a claim for TDIU is raised by the evidence of record and it is currently before the Board.  See Id.

The Veteran was assigned a temporary total evaluation (TTE) for the purpose of convalescence under 38 C.F.R. § 4.30 due to surgery performed by VA on August 3, 2009.  The TTE was assigned effective August 3, 3009, to January 1, 2010.  The Veteran has not appealed the effective dates of his TTE; this period of evaluation is not on appeal, as the maximum benefit allowable has already been granted.  

The issues of entitlement to a rating in excess of 0 percent for a neurological disability of the right lower extremity secondary to the service connected low back disability prior to March 16, 2009, and in excess of 10 percent after March 16, 2009, a compensable rating for a neurological disability of the left lower extremity secondary to the service connected low back disability, entitlement to a compensable rating for bowel incontinence secondary to the service connected low back disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Finally, the Veteran's March 2011 testimony raises the issue of entitlement to service connection for bladder incontinence secondary to his service connected low back disability.  This issue is not currently developed or certified for appellate review.  Accordingly, it is REFERRED to the RO for appropriate consideration.


FINDING OF FACT

There is no competent evidence that the Veteran's low back disability has manifested unfavorable ankylosis of any part of the spine or caused at least six weeks of incapacitating episodes requiring bed rest prescribed by a physician during any one year period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  June 2005, February 2006, March 2006, and March 2008 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's claim was re-adjudicated in numerous supplemental statements of the case (SSOCs) following the provision of notice contained in the post-initial adjudication letters.  

The Veteran's service treatment records (STRs), VA medical treatment records, and private treatment record have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Adequate VA examinations were conducted to assess the current severity of the Veteran's service-connected low back disability; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners have made all required findings for purposes of evaluation. The Veteran was also provided with the opportunity to give testimony to the Board in March 2011.  

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Veteran seeks an evaluation in excess of 40 percent for his low back disability.  He testified at his March 2011 hearing that his back has major limitation of motion, that he cannot bend past his knees, cannot put his socks on, that he has had 3 back surgeries, and that he needs help using a shower.  It is also reflected in the hearing transcript that during the hearing the Veteran experienced back pain due to sitting.  

The RO originally granted service connection for a low back disability in July 1971, assigning a 20 percent rating under 38 C.F.R. § 4.71a, Code 5294.  The RO continued the Veteran's 20 percent rating for a low back disability under 38 C.F.R. § 4.71a, Code 5295 in the rating decision on appeal.  The Board notes that there is no longer a diagnostic code 5294 or 5295.  The rating schedule was revised prior to the filing of the current appeal and disabilities of the back were renumbered as well as given new evaluation criteria.  Spondylolisthesis and spinal fusion are now respectively evaluated under Diagnostic Codes 5239 and 5241, respectively.  Also diagnosed is disc disease of the low back, which is rated under Code 5243.  Spondylolisthesis and spinal fusion, as are all low back disabilities, are evaluated under General Rating Formula for Diseases and Injuries of the Spine; Code 5243 may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a.  The Board has assigned Code 5243 to his low back disability in order to apply the current evaluation criteria; this is more advantageous to the Veteran, as it permits consideration of all diagnoses, signs and symptoms of the low back.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rating a musculoskeletal disability, functional loss due to pain is a factor. Other factors include less movement than normal, weakened movement, excess fatigability, pain on movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 4.59; see also Deluca v. Brown, 8 Vet. App. 202 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities under Diagnostic Code 5243 may be rated according to either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the Spine provides a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Note (1) to the General Rating Formula for Diseases and Injuries of the Spine: Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right lateral rotation is zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (5) defines unfavorable ankylosis.  Ankylosis is generally defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 94 (31st ed. 2007).  The rating schedule specifies that "unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis."  Id.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

A VA examination was conducted in July 2005.  The Veteran reported that he cannot maintain the same position for a long period of time.  The examiner noted that there were no indications of unfavorable ankylosis of the spine.  A physical examination of the spine was conducted, and range of motion testing revealed that the Veteran could flex his thoracolumbar spine to 90 degrees limited by pain, extend it to 30 degrees limited by pain, and left and right laterally flex and rotate his spine to 30 degrees limited by pain.  Motor, sensory, and reflex examinations were also conducted.  A diagnosis of back strain was given.

February 2006 VA treatment records note that the Veteran has chronic back pain that is worsening, and that he was given an assessment of lower back pain.  

An October 2006 VA treatment record notes that the Veteran's lower back pain was stable.  

April 2007 private treatment records note that the Veteran has had increasing back pain, and that on examination he has limited flexion and extension of the lumbar spine, which exacerbates his pain.  

September 2007 VA treatment records note that the Veteran has a history of low back pain that recently became worse and was so severe that he could not get out of bed.  The pain is worse in the morning and it is difficult for him to get out of bed.  

A November 2007 VA examination report notes that the Veteran's claim file was reviewed.  The Veteran reported he had back pain in January 2007 causing bedrest for a few days.  A physical examination was conducted and the examiner noted that the Veteran's thoracolumbar spine had flexion of 65 degrees, extension of 20 degrees, and right and left lateral flexion and rotation of 20 degrees, all of which are limited by 5-10 degrees by pain during repetitive movements.  A diagnosis of degenerative joint and disc disease (DJD and DDD) involving the lumbo-sacral spine was given.  

A February 2008 VA examination report notes that the Veteran complained of pain and sometimes having a hard time getting out of bed.  The examiner noted a review of the Veteran's claim file.  A physical examination was conducted.  Range of motion testing revealed flexion of 40 degrees, extension to 10 degrees, and right and left lateral flexion and rotation to 10 degrees, all of which were limited by pain at the end of the motion.   X-rays of the lumbosacral spine were reviewed and a diagnosis of status post spinal fusion in the lumbar area with DDD and grade 1 spondylolysis at L5-S1 was given.  The examiner noted that there was no history of acute episodes of excruciating back pain during the last 12 months.  

June and December 2008 VA treatment records indicate that the Veteran sought treatment for low back pain.

A February 2009 VA examination report notes that the Veteran reported lower back pain and that he can do daily routine simple activities.  No major incapacitating episodes or flare-ups for the last one year.  Prolonged sitting and walking increases pain.  The examiner noted a review of the Veteran's claim file.  A physical examination was conducted.  Range of motion testing revealed flexion to 50 degrees, extension to 10 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 20 degrees.  Repetitive movements are normal and not painful.  A diagnosis of DJD and DDD with grade 1 spondylolisthesis at L5-S1, status post spinal fusion surgery, was given.  

A March 2009 private medical opinion notes that the Veteran had medical imaging of his back and was given an impression of spondylolisthesis with stenosis at L4-L5.  

An August 3, 2009, VA surgery report indicates that the Veteran had low back surgery.  

A September 2009 VA treatment record notes that the Veteran gardens with his wife and does garbage picking and refinishes discarded furniture.  

A February 2010 private treatment record notes that the Veteran is six month status post L4-S1 decompression and fusion surgery.  He still has significant back pain and spasm.  

A May 2010 VA examination report notes that the Veteran's claim file was reviewed.  He uses a cane for ambulation and reported lumbar back pain on a daily basis.  During weekly flare-ups of pain he decreases his activity level and during monthly flare-ups he rests.  A physical examination was conducted.  Range of motion testing revealed flexion to 45 degrees, extension to 10 degrees, and right and left lateral flexion and rotation to 20 degrees; all of these motions were done with a moderate amount of pain throughout the arc of motion, but are not limited further by pain, fatigue, weakness, or lack of coordination.  X-rays were obtained in April 2010.  The Veteran was given an assessment of status post lumbar fusion from L4 to S1, DDD of the lumbar spine.  The examiner noted that Veteran has severely limited functional range of motion.  

A December 2010 private treatment record notes that the Veteran complained of low back pain and was given an impression of spondylolisthesis, status post decompression and fusion.  

To receive a rating higher than 40 percent for his low back disability, the medical evidence must show that there is unfavorable ankylosis of the thoracolumbar or entire spine, or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  

There is, however, no medical evidence of record indicating that the Veteran has ever been diagnosed with unfavorable ankylosis of the thoracolumbar or entire spine.  No treating or examining physician has identified unfavorable ankylosis of any spinal segment.  All of the competent medical evidence of record clearly shows that the Veteran has some motion of his thoracolumbar spine, albeit limited motion due to pain.  To the extent a spinal fusion represents a loss of all motion for the fused joints, such is defined as favorable ankylosis by the schedule; moreover, the fusion does not involve the entirety of the thoracolumbar spine.  Only a few vertebral joints are involved.

Additionally, although there is evidence that the Veteran must occasionally stay in bed due to back pain, there is no medical evidence of record, nor does the Veteran claim, that he has been prescribed bed rest by a physician due to his low back disability.  No treating or examining doctor has indicated that bed rest was actually required; the Veteran took to bed by choice, not order.  This is not to say that his choice was a bad one, only that it was not ratified by a doctor.  No doctor has subsequently ratified his decision, and even if they had, neither records nor lay testimony reflect that any treatment by a doctor was required when incapacitated by choice.  The periods the Veteran describes simply do not meet the regulatory definition of an "incapacitating episode" for rating purposes, and hence cannot support assignment of a higher evaluation.  Additionally, the total time of such periods is not shown to be in excess of six weeks over any one year period.  

The Veteran's disabling effects of pain have been considered in evaluating his service-connected low back disability.  See DeLuca, supra.  The Veteran's complaints of pain during his VA examinations, and the examiner's observations of pain and painful motion, were considered in the level of impairment and loss of function attributed to his disability.

Nor does the Veteran qualify for extra-schedular consideration for his service-connected low back disability.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant' s disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals are the symptoms, such as pain and limited motion, included in the criteria found in the rating schedule for the Veteran's low back.  Higher evaluations are also provided by the rating schedule for worsened or additional symptomatology, which have not shown to be present here.  The schedular criteria are not inadequate for rating this Veteran's disability, and the other two steps in the analysis of extra-schedular ratings need not be reached.  

At no time during the pendency of this claim has the Veteran's low back disability met or nearly approximated the criteria for a rating in excess of 40 percent, and staged ratings are not for application.  See Hart, 21 Vet. App. at 505.

The preponderance of the evidence is against an evaluation in excess of 40 percent for a low back disability; there is no doubt to be resolved; and an increased rating is not warranted.  Gilbert, supra.

The Veteran has been granted separate ratings for neurological manifestations of his low back disability pursuant to 38 C.F.R. 4.71a DC 5237, Note (1), and the Board will further discuss these issues in the remand section of this decision.


ORDER

Entitlement to a rating in excess of 40 percent for spinal fusion, L5-S1, with spondylolisthesis is denied.  



REMAND

As part of his claim for increased evaluation for the constellation of problems the Veteran collectively refers to as his low back disability, the Veteran seeks a rating in excess of 0 percent for a neurological disability of the right lower extremity secondary to the service connected low back disability prior to March 16, 2009, and in excess of 10 percent after March 16, 2009, a compensable rating for a neurological disability of the left lower extremity secondary to the service connected low back disability, entitlement to a compensable rating for bowel incontinence secondary to the service connected low back disability, and entitlement to a TDIU.  He testified at his March 2011 Board hearing that he carries extra pants due to bowel problems and that his back affects his right leg.

The Veteran had low back surgery in August 2009, and the last VA examination conducted to assess the severity of his low back disability was in May 2010.  This examination report does not include specific findings related to his service connected neurological disabilities of the right and left lower extremities or bowel incontinence.  VA's duty to assist a claimant includes providing a medical examination when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  Given that the Veteran has not had VA examinations to assess the current severity of his various neurologic disabilities that are secondary to his low back disability since he had low back surgery in 2009, a new VA examination that fully discusses the current symptomatology of his service connected the right and left lower extremities and bowel incontinence should be provided.  See 38 C.F.R. § 3.159(c)(4).  
 
Because the Veteran's increased rating claims are being remanded, and because adjudication of these claims may impact adjudication of the Veteran's TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Veteran's TDIU claim must also be remanded.  Additionally, the Board notes that the various VA examinations of record have differing opinions regarding the impact of his low back disability on his ability to secure or follow a substantially gainful occupation.  Thus, a new medical opinion regarding the impact of his service connected disabilities on his occupational functioning should be obtained.  See 38 C.F.R. § 3.159(c)(4).  

The appellant is hereby notified that it is his responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination(s) without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA Peripheral Nerves/Brain and Spinal Cord examinations to determine the current severity of his service-connected neurological disabilities of the right and left lower extremities, and bowel incontinence.

The examiner(s) should specifically comment on the impact of the Veteran's service connected low back, bilateral lower extremity, and bowel disabilities on the Veteran's occupational functioning.

Any indicated diagnostic tests and studies should be accomplished.  All pertinent symptomatology and findings should be reported in detail.  The claim folder must be made available to the examiner for review in conjunction with the examination.  

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include consideration of possible referral to the Director, Compensation and Pension Service, for a finding of TDIU under 38 C.F.R. § 4.16(b).  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


